101 F.3d 110
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.AMGEN, INCORPORATED, Plaintiff-Appellee,v.KIDNEY CENTER OF DELAWARE COUNTY, LIMITED, Defendant-Appellant.
No. 95-1988.
United States Court of Appeals, Seventh Circuit.
Argued Dec. 6, 1995.Decided Sept. 6, 1996.Order Issued Oct. 28, 1996.

Before LAY1 CUDAHY and KANNE, Circuit Judges.

ORDER

1
In our earlier opinion, dated September 6, 1996, we retained jurisdiction over this case but directed the district court to make and certify to us, within sixty days, its findings on whether subject matter jurisdiction exists for the district court with respect to the underlying dispute between Amgen, Inc. and Ortho Pharmaceutical Corp.  We stated there that "[w]hen we receive those findings, we will either order the dismissal of the case or rule on the merits of the appeal."   Slip.Op. at 13.


2
In its order of October 4, 1996, based on a written stipulation of the facts by the parties, the district court found that it lacked jurisdiction under both 28 U.S.C. §§ 1331 and 1332.  We accordingly order this case DISMISSED.



1
 The Hon.  Donald P. Lay of the United States Court of Appeals for the Eighth Circuit, sitting by designation